Title: Elizabeth Smith Shaw to Abigail Adams, 1 November 1786
From: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


     
      My Ever Dear Sister
      Haverhill November 1st. 1786
     
     Two Vessels arrived from London while I was upon my little southern Tour. It was in vain that I enquired after Letters directed to me. “You have received one from Mrs Smith.” Yes, It was a sweet Morsel, it informed me of her Marriage, but not half enough to reperuse by our chearful fireside, no particulars of the proceedings, to satisfy the Curiosity of an hundred inquiring Friends. I cannot say but what I feel Chagrined and should be much more grieved if I could entertain an Idea that my dear Sister thought me less interested than Others, in any Event, or in any Circumstance that could affect her Happiness.
     She has a thousand avocations. She is treasuring up Knowledge, a Fund for the improvment, and entertainment of her Friends, Neices, and Grand-children. She will adorn, and make old-age honourable. She will smooth, and sweeten the decline of Life by her instructive Conversation. Her setting Sun, will diffuse chearfulness, light, and knowledge upon all around her.
     She has many Correspondents. She needs an Amanuensis. She has been very good to me, and seldom has omited writing. Thus in the Multitude of my Thoughts I comforted myself.
     Cousin William Cranch came last Week and carried Home my Neice Lucy, so that my Family is reduced now to quite a small one. I endeavour in every Situation of Life to be Content. But I think I never felt happier than when my Nephews were around me, and I fancied I was supplying their dear Mothers Place in some small Degree. And Cares, if not too great are always pleasing to the active Soul.
     Cousin Lucy has been happier, in this Visit to Haverhill, than she has ever been before, for it has so happened that some one, or other of the Family has always been sick, but now she has escaped with my Children only having the Chin Cough, and Hall Tufts a Lung Fever. She has fine Health herself, and is possessed of an excellent Temper. Her constitution will never be impaired by any voilent agitation of Spirits, for she is sensible, modest, gentle, tranquil, not greatly elated, or depressed. Perhaps not quite so sociable, and engaging to Strangers as her Sister; she rather withdraws, than obtrudes upon your Notice. But the more she is known, the more she is beloved, and esteemed. I have been particular because I think her Manners were not formed when you left America, and she is much likelier, and more improved now than when you saw her.
     We had the pleasure of finding all our Friends comfortable, and well upon our Journey. My Father Shaw is still living, and makes old-age honourable by his chearful, and pleasant Conversation. It is indeed a Crown to such, who have fought, a good Fight. And I never saw a Man glide down the slope of Life with more ease, and fewer Complaints than he.
     The cheif Conversation in that part of the Country, (setting aside political matters) was relating to Mr Oaks Angier’s Life, and Death. He died of a Consumption last September, after a few Months lingering Illness. What has he left is the question? Ten thousand pounds L M, which he had amassed in the course of about fourteen Years Application to Buisness. Clear of every incumbrance. He made his Will, and divided it between his Wife and five Children. He spoke for his Coffin, and ordered every Affair, relating to their mourning. He advised his wife to marry again if she could with advantage charging her at the same time to get some able Lawyer to draw the marriage Articles, that she might not be tricked out of what he had given her. He directed that his eldest Son should have a liberal Education, after that, study Law with Mr Davis, and give him the same sum of Money, which Mr Davis had given his Father for the like purpose. The other Children were to live with their Mother, allowing her a Dollar pr week for their Board.
     His two Daughters when they were of a proper age, were to be sent to Boston, and put to School there, three Summers, and directed them to have every advantage that could be obtained for them. His own Brother, and his wives Brother are the Executors of his very particular last Will, and Testament. I am very sorry, I cannot find the News Paper that I might give you his Character, as it was given to the Publick. But whatever Censure, or Eulogy the world may pass upon his Character—You know the Man.—In the course of a few years he had often said, that no Man had any right, or buisness to live after they were forty years old. And (perhaps) least he might view himself as a cumberer of the Ground, his Maker gave him leave to Depart just as he had entered his fortieth year.
     People seem much divided in their Opinion, some suppose he was a real Convert, Others, that he was only frighted at the Idea of dying—and that, had he been restored to Health, he would have been the same scoffer, and despiser of Religion he was before.
     It was not till the last week of his Sickness that he sent for Mr Reed, and beged him to propound him to the Church for full Communion, and his Wife for Baptism for herself and all their children. His Request was made known to the Church, while he lay a poor lifeless Corpse in his own House, and Providence did not suffer him to live, to be admited as a member here below. I hope he is received into the Church triumphant, and that he is made white in the Blood of the Lamb. But Oh my Sister! how terrible it is, for any one to leave the important Concerns of Eternity, to a Moment of Time.
     He sent for every person who thought themselves abused, and ill treated by him, and desired their forgivness. He thanked God that he had been true to his Client, and wronged no man designedly. Thus ended the Life of a Man indefatigable in his Proffession, possessed of great Qualities, and great Faults.
     
     
      November 3d.
     
     We have had a remarkable pleasant Fall, almost as warm as July and August, without any long Storms as usual. Last Thursday we kept our Doors, and windows open, and a monday it snowed the whole afternoon. So changeable is the Weather, but not more various than human Events. For last Night I received a Letter from my Sister Cranch, informing of Cousin Lucys return in fine health and Spirite, and making them all happy. But alas! there Joy was soon turned into mourning, for Mr Cranch came from Boston the same Evening, with a Letter in his Pocket which brought the melancholly Tydings of Mr Perkins Death. He was seized with a Fever upon his Lungs, and dyed last August, after a few Days Iillness. You know what a sincere affection my Sister Cranch had for this amiable, virtuous young Man—And cannot wonder if she is deeply wounded. But the gentle Eliza, I tremble for her. His virtues had of late taken full possession of the Heart of Eliza—Dear unhappy Girl—I hope thy better Days are to come.
     This Letter must go by Capt Marsh to Boston, for I hear a Vessel will certainly sail in a Day or two. I shall write to Mrs Smith and forward it to go in the same Vessel if possible. My Son made me promise I would ask Aunt Adams to send him the Childrens Friend. I told him it was too large a Request for a little Boy to make. And Quincy she has set by and done half a dozen Letters up, full of Love she says to her Aunt, but you must accept the Will for the Deed. It is late—and I must bid you good Night—wishing you Health, and every Blessing. I hope to hear from you soon, and that you are not injured by your late Excursion to the Hague. Once more adieu yours affectionately
     
      Eliza Shaw
     
     
      Mr Shaw sends his Love, and best Respects and thanks for the Book.
     
    